Citation Nr: 1720036	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar spondylosis (claimed as back pain).

2.  Entitlement to service connection for lumbar spondylosis (claimed as back pain).

3.  Entitlement to service connection for cellulitis, left foot.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel
INTRODUCTION


The Veteran had active service from September 1956 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), and a June 2006 rating decision of the San Diego, California VA RO.  All matters have been transferred to the jurisdiction of the Manila VA RO.

In May 2016, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal regarding the issue of entitlement to service connection for cellulitis of the right knee/foot.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  

As the required notifications have not been sent in regard to the VA Form 9 filed in May 2016 regarding the issue of entitlement to service connection for cellulitis of the right knee/foot, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).

Although the RO may have reopened the previously denied claim, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection for lumbar spondylosis (claimed as back pain) in order to establish Board jurisdiction to review the merits of previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for lumbar spondylosis (claimed as back pain) and  cellulitis, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2006 rating decision denied service connection for lumbar spondylosis (claimed as back pain).  The Veteran did not file a timely notice of disagreement.  Therefore, that rating decision became final.

2.  The evidence received subsequent to the June 2006 final denial of the claim for service connection for lumbar spondylosis (claimed as back pain) is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for lumbar spondylosis (claimed as back pain) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the June 2006 rating decision, the criteria to reopen the claim for service connection for lumbar spondylosis (claimed as back pain) have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 2006 rating decision denied service connection for lumbar spondylosis (claimed as back pain) on the basis that there was no evidence to show that lumbar spondylosis (claimed as back pain)was caused by an in-service injury or event.  It appears that the service medical records associated with the claims file are incomplete.  The necessity to obtain a complete record is addressed in the Remand portion of the decision, below.

The Veteran was notified of the denial, and did not file a timely notice of disagreement.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to the claims file since the final June 2006 rating decision includes a July 2014 VA medical record radiology report diagnosing spondylolisthesis and other disorders of the lumbar spine, and an August 2014 private radiology report diagnosing lumbar spondylosis and other disorders of the lumbar spine.

That evidence is new, and relates to an unproven element of the Veteran's previously denied claim, as it suggests further details of how current diagnoses of degenerative spine diseases may be linked to an in-service event or injury.  Collectively, the Board finds that the Veteran's additional evidence constitutes material evidence as that evidence speaks to an unestablished element of the claim and thus creates a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for lumbar spondylosis (claimed as back pain) is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbar spondylosis (claimed as back pain) is reopened.  To that extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and etiology of the lumbar spondylosis (claimed as back pain) and the cellulitis, left foot.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, in his September 2014 Notice of Disagreement (NOD) the Veteran references an attachment of a June 2013 diagnosis by Dr. Lubag at Manila Veterans Medical Center (VAMC) pertaining to the claimed cellulitis for the left and right legs/feet.  Those records have not been associated with the claims file, and need to be associated with it.  A July 2014 veterans medical record from Manila VAMC lists Dr. Lubag's diagnoses of gouty tophi of other sites and gouty arthropathy on the "problem list" for the Veteran.

Further, the claims file does not contain the complete service medical records.  The claims file contains 39 pages of service medical records for the Veteran's just shy of 20 years' active duty service.  A search for the complete service medical records must be made, and those service medical records must be associated with the claims file.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding service medical records, VA medical records, and private medical records, including those of Dr. Jose Rizal G Lubag of Manila VAMC pertaining to the bilateral lower extremities and feet and including gouty tophi of other sites, gouty arthropathy, and cellulitis, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of any bilateral lower extremity and foot disabilities, including gouty tophi of other sites, gouty arthropathy, and cellulitis.  The examiner must review the claims file and this remand, including an April 1968 service medical record narrative summary, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinion:

(a) For any bilateral lower extremity or foot disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral lower extremity or foot disability was caused by active service, was present in service, or is related to any incident of service, to include cellulitus of the left foot.

3.  After all development has been completed and returned from Step 1, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of any lumbar spondylosis (claimed as back pain) or back disabilities.  The examiner must review the claims file and this remand, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinion:

(a) For any lumbar spondylosis (claimed as back pain) or back disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spondylosis (claimed as back pain) or back disability was caused by active service, was present in service, or is related to any incident of service.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


